In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00136-CR
        ______________________________


     DELDRICK DEVON THOMAS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 420th Judicial District Court
           Nacogdoches County, Texas
           Trial Court No. F13365-2005




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                            MEMORANDUM OPINION

            Deldrick Devon Thomas appeals from the adjudication of his guilt, on his pleas of “true” to

six of the eight allegations contained in the State’s motion to adjudicate1 the offense of theft,

enhanced to a state jail felony. See TEX. PENAL CODE ANN. § 31.03 (Vernon Supp. 2010).

Thomas was sentenced by the trial court to twenty-four months’ confinement in the State Jail

Division, Texas Department of Criminal Justice. 2                         Thomas was represented by different

appointed counsel at trial and on appeal.3

            Thomas’ attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.             Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

            Counsel mailed a copy of the brief to Thomas on November 4, 2010, informing Thomas of

his right to file a pro se response and of his right to review the record. Counsel has also filed a



1
    In addition, the trial court found one of the two remaining allegations to be true.
2
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).
3
 Thomas also appeals, in companion cause numbers 06-10-00134-CR and 06-10-00135-CR, also decided this date,
from the revocation of his community supervision for the offense of promotion of child pornography and for the
offense of theft, respectively. In each of those cases, Thomas’ community supervision was revoked. He was
sentenced to ten years’ confinement on the child pornography conviction and twenty-four months’ confinement on the
theft conviction. All sentences are to run concurrently.

                                                               2
motion with this Court seeking to withdraw as counsel in this appeal. Thomas has neither filed a

pro se response, nor has he requested an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.4



                                                        Jack Carter
                                                        Justice

Date Submitted:             January 26, 2011
Date Decided:               January 27, 2011

Do Not Publish




4
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Thomas in this case. No substitute counsel will be appointed. Should
Thomas wish to seek further review of this case by the Texas Court of Criminal Appeals, Thomas must either retain an
attorney to file a petition for discretionary review or Thomas must file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3